                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

TIMOTHY BRIAN FLESSNER,

                      Plaintiff,                    Case No. 1:19-cv-1035

v.                                                  Honorable Paul L. Maloney

PEOPLE OF THE STATE OF MICHIGAN et
al.,

                      Defendants.
____________________________/

                                         JUDGMENT

              In accordance with the opinion issued this date:

              IT IS ORDERED that Plaintiff’s federal claims are DISMISSED WITH

PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42

U.S.C. § 1997e(c). Plaintiff’s pendent state law claims are dismissed without prejudice.



Dated:    February 14, 2020                         /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
